     Case 2:21-cr-00106-MCS Document 15 Filed 04/28/21 Page 1 of 6 Page ID #:166



                                                                                       ~~                .~L
 1    LAW OFFICES OF BRIAN SILBER,P.A.
      Brian Silber(Pro Hac Vice Application Pending)
2     916 South Andrews Avenue
      Fort Lauderdale, FL 33316
                                                                                                               ~~
3     Telephone:(954)462-3636
      Email: silberlaw@gmail.com
4

5     THE LENTZ LAW FIRM,P.C.                                ~               - --
      Jacek W.Lentz(State Bar No. 213198)                        :_.__            ,
6     9171 Wilshire Blvd., Suite 500
      Beverly Hills, CA 90210                                                                i
7     Telephone: 213)250 - 9200                                      APR 2 8 2021 ~`
      Facsimile:(88)571 — 5591                           I
8     Email:jwl@lentzlawfirm.com                                         "7~I~T OF CAT ` 3

9     Attorneys for Movant
      Tenant-3                                                                                         DI~T.gECT
10

ii                                                                                                 APR 2 8 2020
                                   UrIITED STATES DISTRICT COUR'
12
                                 CENTRAL DISTRICT OF CALIFORN
13

14
      UNITED STATES OF AMERICA,                              Case No. 21-CR-00106-MCS
15
                                     Plaintiff,              MOTION BY TENANT-3 FOR
16                                                           LEAVE TO PROCEED
             v.                                              ANONYMOUSLY
17

18                                                           Date:-~B~H,                 ~~7 G~ ~ ~a•~~
                                                             Time: ~S                      ~~ - p p~~
19    U.S. PRIVATE VAULTS INC.,
      California Corporate Number C3405297,
20                                                           Hon. Mark C. Scarsi
                                     Defendant.
21

22

23    TO THE HONORABLE COURT AND THE OFFICE OF THE LT1~IITED STATES
24    L -11 1 Vl~l\L 1   1 Vl\ 111E ~Ll ~ 11~[ 1ii iiiV ii~av i    vi     va aa+ii    viu .~~ ~.




25           PLEASE TAKE NOTICE that on the date and time indicated above, or as soon
26    as the matter may be heard, MOVANT TENANT-3 ("Tenant-3") will, and hereby
27    does, respectfully move this Court through the undersigned counsel, for an order for
28
      Case 2:21-cr-00106-MCS Document 15 Filed 04/28/21 Page 2 of 6 Page ID #:167



 1     leave to proceed anonymously in the instant case. In support thereof, Tenant-3 states
 2I    as follows:
 3            1.     The instant motion is filed contemporaneously with Tenant-3's Motion
 4     for Return ofProperty filed pursuant to Rule 41(x, FRCrP. That motion is
 5     incorporated herein by reference.
 6            2.     Tenant-3 is not party to the instant action and merely appears for the brief
 7     and narrow purpose of seeking Rule 41(~ relief.
 8            3.     In the Ninth Circuit, parties are permitted to use pseudonyms in the
 9    "unusual case" when nondisclosure of the party's identity "is necessary ... to protect a
10     person from harassment, injury, ridicule or personal embarrassment." Does I thru
11     XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067-68 (9th Cir. 2000)(citing
12     United States v. Doe,655 F.2d 920,922 n.l (9th Cir. 1981)(using pseudonyms in
13     opinion because appellant, a prison inmate,"faced a serious risk of bodily harm" if his
14     role as a government witness were disclosed); see also Madison School Dist., 147 F.3d
15     at 834 n.l (stating that plaintiff filed case as "Jane Doe" because she feared retaliation
16     by the community).
17           4.      For instance, in United States v. Doe,488 F.3d 1154(9th Cir. 2007), a
18     person accused of possession of child pornography was permitted to appear
19     anonymously to avoid the public stigma of being an accused sex offender. In Roes 1-2
20     v. SFBSC Mgmt., LLC,77 F. Supp. 3d 990(N.D. Cal. 2015), exotic dancers were
21     permitted to appear anonymously in a lawsuit against their employer to protect them
22     from the embarrassment of being identified as adult entertainers. In Doe v.
23     Penzato (N.D.CaI. May 13, 2011, No. CV10-5154 MEJ)2011 U.S.Dist.LEXIS 51681,
24     the plaintiff, a victim of sexual battery, was permitted to appear anonymously because
25     she lived at a group home for victims of sexual battery and argued that her identity
26     should be protected to maintain the safety of all residents.
27

28
       MOTION FOR LEAVE TO PROCEED ANONYMOUSLY    _2_                                     5408873.
     Case 2:21-cr-00106-MCS Document 15 Filed 04/28/21 Page 3 of 6 Page ID #:168



             5.     Tenant-3 does not want her/his identity, good name, reputation, or
 2    character irreparably impugned by being associated with the allegations made in the
 3    indictment in this case. Tenant-3 does not want her/his name or other personal
 4    information exposed to third parties, the general public, or be forever memorialized in
 5    the court record, on the Internet, in social media, or in government files where they
 6    will persist forever.
 7          6.      Additionally, Tenant-3 does not want to expose her/himself to irreparable
 8    victimization as a result of having her/his identity exposed. For instance, Tenant-1
 9    does not want her/his name or personal information to become the subject of any
10    discovery obligation incurred by the government in any case.
            7.     Because the indictment contains very serious allegations of drug
12    trafficking and other offenses, Tenant-3 does not want her/his security to be
13    compromised because her/his identity or personal information was exposed.
l4    Additionally, Tenant-3 does not want to broadcast her/his financial worth to the world
15    by publicly coming forward as doing so would expose Tenant-3 to victimization and
16    vexatious litigation.
17          8.     The only way to avoid a duty to disclosure of such information is to keep
18    it out of the out ofthe public record and the government's possession. To the extent the
19    government may already have some of Tenant-3's identifiable information, Tenant-3
20    wishes to minimize that breach and contain it —not add to it.
21          9.     Maintaining Tenant-3's anonymity is necessary to prevent irreparable
22    harm to her/his safety, reputation, good name, financial interest, and her/his right to
23    live free of harassment or retaliation.
24          10.    Given the peculiar nature of this case, the government does not have a
25    strong enough interest that justifies exposing Tenant-3's identity. First, Tenant-3 is not
26    a party to this case and only appears for the limited purpose of seeking Rule 41(g)
27    relief. Second, the only relevance Tenant-3's identity may have to adjudicating the
28
      MOTION FOR LEAVE TO PROCEED ANONYMOUSLY    _3_                                     5408873.1
     Case 2:21-cr-00106-MCS Document 15 Filed 04/28/21 Page 4 of 6 Page ID #:169



 1    requested Rule41(~ relief concerns the Court's assessment of Tenant-3's standing.
 2    Once standing is established, the burden shifts to the government to prove there is
 3    probable cause and no violation of due process.
 4           1 1.   However, as was explained in Tenant-3's Rule 41(g) motion, identity does
 5    not establish standing in this particular case because USPV did not maintain records of
 6    customer identity. The only way to conclusively determine standing is for a tenant to
 7    provide an accurate description ofthe contents of their box(es). Separately, a tenant
 8    could establish standing by presenting the keys that open each claimed box. Since
 9    identity does not prove or negate standing, the government's interest is limited to
10    inspecting Tenant-3's descriptions and keys, which can be accomplished without
11    exposing Tenant-3's identity or other information. Therefore, protecting Tenant-3's
12    privacy outweighs the public and government interest in knowing it.
13          WHEREFORE,Tenant-3 respectfully motions this Court for leave to allow
14    her/him to proceed anonymously in the instant case.
15

16
      DATED: Apri127, 2021                              Respectfully submitted,
17
                                                        LAW OFFICES OF BRIAN SILBER
18

19
                                                                 .f
2~
                                                        By:
21                                                           rian i er
                                                            Attorneys for Movant
22                                                          Tenant-3
                                                           (Pro Hac Application Pending)
23

24

25

26

27

28
      MOTION FOR LEAVE TO PROCEED ANONYMOUSLY    _[~_                                   5408873.1
     Case 2:21-cr-00106-MCS Document 15 Filed 04/28/21 Page 5 of 6 Page ID #:170



 1
      DATED:        Apri127, 2021                     Respectfully submitted,
 2
                                                      THE LENTZ LAW FIRM,P.C.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      MOTION FOR LEAVE TO PROCEED ANONYMOUSLY   _5_                             S408873.
             Case 2:21-cr-00106-MCS Document 15 Filed 04/28/21 Page 6 of 6 Page ID #:171



                                                       PROOF OF SERVICE
              2           I, Malgorzata A. Graves, declare as follows:

              3           I am over the age of eighteen years, and not a party to the within case; my business
                   address is The Lentz Law Firm, P.C., 9171 Wilshire Blvd, Suite 500, Beverly Hills, California
              4    90210. On Apri128, 2021, I served the within:

              5             MOTION FOR LEAVE TO PROCEED ANONYMOUSLY by TENANT-3

              6    in the United States District Court, Central District of California, Court Case No. 21-CR-00106-
                   MCS,by sending a true copy thereof, as indicated and addressed as follows:
              7

              8                   Mr. Andrew Brown
                                 Assistant US Attorney
              9
                                 Office of US Attorney
             10                   Major Frauds Section
   0                             312 North Spring Street
             11
     aU o,                       11th Floor
~-? a~' '^   12                  Los Angeles, CA 90012-4700
a ~~
    ~ ~                          [Fax:]
~~ ~         13
w w ;s
3om ~.~      14                  (BY MAIL)By placing such document in an envelope, with postage thereon
  ~ o                            fully prepaid for First Class Mail, for collection and mailing at 79 Forest Lake
N F" a~
~ ~'
  N o
     ~       15                   Dr., Asheville, NC 28803. I am readily familiar with the process of collection
       N
                                  and processing of correspondence, said practice being that in the ordinary
~
w ~~
  Q ~        16                   course of business, correspondence is deposited in the United States Postal
  ~
  ~ ~_                            Service the same day as it is placed for collection.
~~ =         17
       F
                                 (BY PERSONAL SERVICE)By causing such document to be delivered by
             18                   hand with instructions that it be personally served.
             19                  (BY FACSIMILE)By placing such document for collection and transmission
                                  at the office of The Lentz Law Firm, P.C., Los Angeles, California, to the
             20                  facsimile numbers listed above. I am readily familiar with the practice of The
                                  Lentz Law Firm, P.C., for collection and processing of facsimiles, said practice
             21                   being that in the ordinary course of business, facsimiles are transmitted
                                  immediately after being placed for processing.
             22

             23             I declare under penalty of perjury under the laws of the United States that
                   the foregoing is true and correct and that this declaration was executed on Apri128, 2021, at
             2r4        v.,, o ,,..+ ,,,.,..~„

             25
                                                                                            /, ~
             26                                                          s   ~ s .., ~ .,          s

                                                                             1
             27
                                                                                 Malgorzata A. Graves
             28


                                                          PROOF OF SERVICE
